                                                                   ... .                 ... ... ... .                                             .c.   .        k.           ..j.
                                                                                                                                                                                  L       .
                    j                                                                                                                                                                                                 ..
                                                                                                                                                                                                                       è
                                                                                                                                                                                                                       ï
                                                                                                                                                                                                                       ,ï-
                                                                                                                                                                                                                         (
                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                         :
                                                                                                                                                                                                                         (t
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          )
             Case                                                          77 Cj
                                                                               q/tïi''X
                  1:20-cv-22697-RNS Document 1 Entered on FLSD Docket 06/30/2020        Page 1 of 6                                                                                               .
                                                                                                                                                                                                      . '
               1                                                             '                                                                                                                                                                                                             .


        +?                                                                                                       .                                                                                                                                                                         )
                    '
                     jAxrt'too r évur-cz Lxcu se - ?ï.'
                                                      .v:hs.% - pcoS
                                                                   .e                                                                  .


                     !
                     -




                    F                                                      -
                                                                                                                                                                                          FILED BY                                                                 D,C. )
                         eJeç-n $ L e-ie/n<klgn (e rn#e r- - m -sctrvïk
                                     .                                                               .
                                                                                                                                                                       .

                                                                                                                                                                                                                                                      -            .                                   .-

                                   t-lciz-àeo - DeYeaaétvo v                                                                                                                                                  JUï 2! 222
                    .
                    j
                    '
                    .
                    1                 q                                                                                                                                                                       .:ok.ojt)l
                                                                                                                                                                                                             jt        .'
                                                                                                                                                                                                                        1
                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                         î
                                                                                                                                                                                                                         J,'
                                                                                                                                                                                                                           (
                         fLe konc-ï D xrekAoc - AAhaxfnw, u A - be-fke
                                                                     ock.rn>
                        A
                    v e zecc-s % ocezto of- Vc'
                               -              sçso - tltxskxwtaqûu b (                                                                                                                                                                                    -
                                                                                                                                                                                                                                                  -                                        ,

                          ovfeval.aà.

                                                       U m kb2c$               -                 $.
                                                                                                  1-1à:s                             '
                                                                                                                                     D- ksA'('(ey (tsu;ct                                                                                                                                  ,
                                                                                                                                                                                                                                                                                           @       -
                     '

--.                  i              ..--...--.u.           'Foc- .
                                                               1  'h<          .--                           -                seokt#ho,- 'n!j:.:!K7
                                                                                                                                               .-
                                                                                                                              t:.-.kr m:../* ---  .  chc7e,      V. --.o
                                                                                                                                                -' * -' v -' ' -'z1
                                                                                                                                                  At.(-.0,......
                                                                                                                                                                                   F
                                                                                                                                                                       -a.--......-.-------..%w....---
                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                           .
                                                                to c kA .
                                                                   -


      O t/dlv

      Judge                        Mag                                         ot$o& .
                                                                                     ho q # euJ C *.
                                                                                                   %e                                                                                                                          -.-        -                                                - - .- -


      Receiptk       '                                                                   fcc' C $ö.$ V.ï %S

                      C-incvchyoo L- é wcc-ré L
                                              'ovC%.:'e 0 ùo (s                                                                                                                       -                                   .                           - . -            - -


                     Les f s dmo.k-- g.e ts cocce.aqty to cczc ekc.
                                                       ,                .--
                                                                  ie+ - -                                                                                                                                                     - - -               - -



                     g# Feévmwï D eW OV'zq CeraV c $c: N îtlm t' F >
                               .
                                                                    .
                                                                         u- -                                    ---                                                                                                  -                               - -              -       - .


                    i hï-nce- m lcc.i .
                                      0 u,) .
                                            7o ï: ,
                                                  . t).e is. P ce ..q(..kj.                                                                                            .
                                                                                                                                                                                                                      -                                            .- - .. -
                                                                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                                                                       j- .-
                    so ) W /k% gor (o oc #. oC c & rntnukh (cyo.g..z $4x                                                                                                                                                                                                                   1
                                                                                                                                                                                                      s-                                                      .-   - - .           .   u       -       ..-


                    V
                    l ao- pcW '
                    !    - -   lem o o & exot'
                                             -
                                             ks% àGnjlœG+ '64 rzt,
                                                                 m.v 1rr=                                                 .                                                ,                                                        w
                                                                                                                                                                                                                                    - -       - - -- -                 - -         - .-            - .-.
                          '



                    t /ïf   *m Gcj .-j
                        o yc4        -zo-sycyo ts gm                                                                                                                           y m-:
                                                                                                                                                                                   .uy.ycfkyy- yj
                                                                                                                                                                                                )pu-- .-              .


                   tKn cràw-. kïe. Vuk.ï.t l p co -S t ce, ce1t.,'v>.. Lle t'Jueô
                               ,
                                                                                                         ..                                                                                                                    .. .
                                                                                                                                                                                                                                                                                                        -
                     .                             .
                   S ho+ îrn i peckclï /k
                                        -
                                        austno                                       .
                                                                                                                                                             tpo ty c.     ..

                                                                                                                                                                                              .
                                                                                                                                                                                                                          o ,w                                                     --r
                                                                                                                                                                                                                                                                                     -
                    lyx--pkJeza: cq sc.y.. A y,cesu ae; uooj, kj
                                                               ,q -z o  .o --
                                                                                             .
                                                                                                     -
                                                                                                                 .
                                                                                                                  -       -    -   .
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                           ----
                   ê'to Je p ccoitc% kb$$-.:'
                                         -  a p a -1/ t2/z.o t$ - t    -le                                            -



                   ''e04. % % ysick bk- g Q-o.oymjg.- z,çj..
                                                           kcec to yyo'j
                                                           -
                                                           .               .


                                                                                                                                               -
                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             . j
                                                                                                                                                                                                                                                                               .
                   .f.'
                      p< f-se.e4.
                                tw 1wa0sv -z.c % (yoga. oo jjyjj;z.;(g                           -       -                                 -                                                                                              -       --          --           -           .
                                                                                                                                                                                                                                                                                       s- -- .
                   47
                    'hxe.kf i'
                     '
                                       $JeJ Gn M L loV r-pt-tQz
                             .à0-V pce4'                     ,-                                                                                                                                             ......
                                                                                                                                                                                                                 ..



                   o,>.bv bïAc,- o-fftte.e'- tzzko valcoW zà -t  rz,vt.&t                                                                                                                                                            ,
                                                                                                                                                                                                                                              .



       .           é.
                    'àwYem.ea k +'svvk      /o àtà j)co:.'k.Je-). zto --- -                                                                                                                                                   ..-                                                          -
                     9-'
                       L %'  '
                             ïO'kAtx jauc-.
                                   - .
                                          w' .
                                             A-a com rx- tcsk uut
                                                            -
                                                                hh                                                                     -                                                                                        - -               .-          .-             - -       ..                    .


                    L-lv cïioo . D BO yox oxsé on CG ncï'         k.
                                                                   uL--
                    Mk3 torv:kssur-og---ho eo-oqk  'ï çoc $qezvf's u-aJ -



                    o o iqs n     'v s,h z o oïkh C-ïx,-ctwa cehe- cl                                                                      -
                                                                                                                                                                                                                          .

                    t'vt'v oF                              s ho corn                                                          /1,
                                                                                                                                ./c.%
                                                                                                                                   .
                                                                                                                                                              tj io'       .m ost
                                                                                                                                                                   tq $ta GI
                                             ï(-.
                                          ....  -..j)....x.                                                                                                                                                       (
                                                                                                                                                                                                                  7
                                                         ..s..
                                                         J
                  Case 1:20-cv-22697-RNS Document 1 Entered on FLSD Docket 06/30/2020 Page 2 ofy6
                                                           ,
                                                                 '
                                                                     ,




        Z.
        '                                                                                                                                                                                                                     >
                        S Ds'ù)5 îo .
                                    S''
                                      h J- '
                                           %. V îeè fk 0p-to
                    feo sonoh 'o kcez on Gvaoctv D / ô PO ViIQJ
                                '
                                                                                                                                                                                                                                     -           .




                   Fc.t%q. svxkepseo: ç.wc . h %L in.
                                                    sv ycfe /o?
                   blco 7y c-oavhcèu a .- t$e d'
                                         -
                                                kà&A. hhz'
                                                         e.v i-                                                                                                                                                                      -
                v)&.
                   z'Jeo c.oA cïto-  vk- D kcecbof--- tot.b '
                                                            W is Ce ttzvvsk
               oVo s- hq
                       oïeo h' cs y-ssw v  o cz/pk/n Axo iei'ok erh
               D emR, 'knn 'i'
                            .
                             be '.$x Sh o - a w .- = eo toocxh D -     kcz c.
                                                                            't                                                                                                                       -



               cebvorxs.z 'oem-sez oznè '        sA q'e4 + hq+ <no c-
                b ho è' k: ocovkzeè ctzo A %t- )n'         V r celev -
                ïhv l-<% k)keé 'D ho Aec  . svov- A wey N -ze Fltsx
                  '
                  k
                  $A'qïe- ezw -k.kxu: ks J-tsc-c'
                                                yxkkxcsyicn *q?                                                                           --- -

                       ..
                  $ kJjLt4t3rN on h D'  y umg s.aoiyo.    0 gog                                                                                                                  -




               oo)ec A.:.% q%'
                             y$(h.'
                                  ïto Ac;.
                                         $, o f' tq7 3 - .                                                                                                                           .

                                                                                                                                                                                                                          v!)-
                                                                                                                                                                                                                             'î.rt'
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  ktl,
                                                                                                                                                                                                                                                 .
              -t'he.n j é
                        .e Vsïeé k.a 5. e.qï         =-
                                                      t1..
                                                         z.t
                                                           .
                                                           tor>. ..-. . --= '-,u'L                                                                                                               .



                ccctîeè %o? - (-e/oAcc.ï os-çnqy A l-
                                                    -x ,
                                                       t--kAi,jtsu.,- . :.,'qi,,of,H                                                                       -                                         ..                                  -




                 tem e;oj A p ge-nî.         ï.k- wucov och N Q C.V          -
                                                                                                          '


-   -   -.-    h
                v)e'cl /---w' '' m cexç!u p4
                            .-..-.
                                 -.-.-
                                -- - -
                                           --@ ï o--t0
                                                     - reSponS. k oo-.i-)p- zo..                          ---
                                                                                                      .
              - - '
              .
               t- G.m :0A. yv cee A..     qw -ky ée c-kstùq - 'r T,b
                                                                   'îç &'n                                                         - - -                                                     .



                %9 ï 4o m+N4 6 ' -ï$ &boai 'c J'          t)ea-1 q A ces.:                                                                             .

                            q
                       - e$$G,' .  A= c-$ko' vt- Q' $
                                                    'cechr ën J tl//-cte                                                                                                                                      -       .




                   --
                   X %
                   .     D eqT'
                              . % .é    'k -- m us -r qoMmr.k ctk
                                   - -> --                        'z .jbul'n     -                                                                     -                                                                          --
                M$ zA%5b1ccç.ï a0- .---
                                      D p-:.4
                                         - - --z----U ï.-,
                                                         G- -àk'4-.--0.o4.
                                                                         -.
                                                                         .-..p-c
                                                                               .otk ecl-                                                                                 -
                                                                                                                                                                                                                                             .


                NG ASL 'c ok wv- oe.V r--.= A m v c' stwrn $-
                                                         .
                                                               too tlotl% o i - - - -
                                                                         -       - - -            -                 .. -       =    -       -                                                             -
                                                                                                                                                                                                                                     .
               w k xhi L é. V ecvckw s-on $/al       -/-losq . o'ffttw  e. D tl                  ..



               O - cbq u tuîw dt W nv m e,  ovk. #o cepocA or. D tso s'        V      .
                                                                                      W
               q%oo $ V ocsu:4.+%- cïo w k o ts q'> tnvJ $% k                                                       .- -
                                                                                                                                                                                                                                             -



                   % L A-ourxsïqbecï Tuo+' $ 0 cp -L é'       k) no# Akcptvt                                                       .- .                .



                 hao ozGcJe.
                           A % é çïtwkc ôrn e % q'           kh - C% lui -                                                                            --


                N w Ceïs- a t o qrvxeé '      / ooqtà ah ce-co: .# cool -zôl
                       oVo S-
                            yohi/z mm rjlqssvùuvl/qkvh Sl-ro % eforv > .â
                w pi cex,: 4.. ''tïxe- - F Du o A  'cxmy KG: p z 1                                                                                                                                   -



                 g c-xo +. e-m.  veç qu q-cuti cs ccyosh : .g y-0                            -                                                                               -   - -                                                 -
                 Gecvcc. p /h(u- qojoec wss x os> çtaz r -                                                                                                     - -                       ,                                         -
                 .ccsa ksr: <ï$ 0 a.S-
                 é                     V-- c.
                                            .
                                            p.m
                                              --.p-
                                                  v-
                                                   'Necj . r %ht ï #:                    -                                 .                                   -



               ' 4 4 h r'exs w +. a os .-s-yoT,   T ,- - Q ocv-yJ w k o                                       - -                                 -                                          -                                       -



                  G Yh ye Vor
                       ,      n o f me c.z be.          xX <m l t, l/                                                                                                ,           - - ..- -       .



                                $$lé - okeo fzarxoah !.eT# k-
                                                            os C,o,-.Apo
    Case 1:20-cv-22697-RNS Document 1 Entered on FLSD Docket 06/30/2020 Page 3 of 6
3
                                                                       kN
    Case 1:20-cv-22697-RNS Document 1 Entered on FLSD Docket 06/30/2020 Page 4 of 6



         -ANxezx -c iïaeck.e) -                      em c'
                                                         tï cz:è fczuknl
              ox).
                 4          -L %erh: 40 k1qcleo qv tï',: $A?n
          (
          jo $/tf/tq /'ex er.vi
                              ac.
                                ul li-
                                     obm                          (n'N
             G.
              m tfAnèteo'  & cvo è -N' %P $* /7+3 L'     o.
                                                          o
          &acox AX coau-. kc.
                            A-'
                              kuzq oo cokkb ' t.
                                               V J (kci oF
          .h cecxicoopny 'k oz Los. e - èoe- F :(- .c,,02              '



                   $0 Fxk
                    ,

                        '$e* W                  codkY é .          %C 'r'o W KW
              co # Y                O n cxcLe ïe è A %.< 'F-ttt kn.lv                   J'eV .-
          w'
           ke
            hhxoovv ,
                    %',L >k--$e                         = v'
                                                           .Jeo o.
                                                                 n /3)/IA .
              J'K -vs t 4 e.c
              '
                                              S rr1uyvb tuVo m k)e F,Xts-t
              CA ..
                  Ve-m/.
                       X$ o,vn o éo ce ovj . v '
                                               koïqYko.c
              se-cukkuu oq onàio A          ôrn re/vr-qi t4k=-
          *-V2 f            u&s # Vxo e s dq           M       -2-*3 (oJ2
              cqafnokq-
                      v y caoé uocol 'V ï                  oqk<h- a'k
              $6 ccvkes an ) Q (SC-r'!evtoGkvo V r 'ci
               c'
                   '/eè cko A'S'L r OW * W , -tW/rnlr V* -
                uo: $
                                                         î

              -4$-. $ 0                 .
                                        +
                                        - t -ïh cea on             o1 qnqqçb-At
                                                                       '
                                                                                   ..
                                                                                                  '

-

                  // LJoo & ?#*ctl.
                                  4u           J ttoo/r'
                                                       m .5$/'
                                                             zotq , Aj
                                                                     euri
                                                                        w
                   àec.ks(z.
                           q uoP qsx D iskck $o Vecvcy
                                                     'm/
                                                       a
                                                       r tovY cev
                    D/o K ce-zt ïGc'      kJeo: weoock X 3'2 lL1Q'
                                                                 3&
                        G k-
                           kt,
                             %            (x7 b3e.
                                                 r'
                                                  t Tow'
                                                       wg -t-w '
                                                               sncv.t t%m>k1'4.p
              4Q .                  -    -#c.k'
                                              v%'     A.c-
                                                         A of 4hceul.th
                  (.Coàe i03) - Foc ve.ïte,ç x W x, rc oezl -jw l
                                                                'scile.xs
                  S'e ku.
                        c#              e >   oate)-                       -

                  Z'Uoc ceusevw o f              ov Jïsk
                                                       -ck $Ca.c                   cotev/t
                                                                                         .o'
                   inf
                     *'cnA.e.s Cqom ïkont vuàAu ? c. .cctzn 5#cxV zxq.
                                                                     a.>
                   G 2-J o -(Aq ''  .p        D.-
                                                t5ku'
                                                    k1     co cci 7 %E
                  'V.
                    )A/N% A e c-  k (;   cu' 8 ,4,el kp oo AW
              '   e u'
                     .Jef
                        n     &e4&i'
                                   h< '  .n %' e.J '
                                                   koq   0# '-lV .
                  D àho '
                        w e oc4. .v4e- Tk 4ke )i-ïer'-klxj!    'ozn
                  o A'  ke,V'ïo tug ce.cabarklkï.t yn( $u??or' e 2. Lu7
                  Ak<-tu'k/er.ie - om DkJk. (-ot.q b% M'     v$ZV
                  &:œcq. CJY e Yofk'    wvn4% akstùkpïk ycoceî$-7 V
                  caax àkon% 'ïwxpAbtè k;ezct ûomn eoqorullt -
                                                             kA4 A
                   % k.veçk % egvïo hA
                                .
                                                           G    eos4. -(ourhf
                                                                       '
                                                                            k/v J
                                                                               '

                            x

                  af
                   aè &vA (om pà'
                                qc.ntc. o '
                                          k'
                                           Ax '?oïëcyj
Case 1:20-cv-22697-RNS Document 1 Entered on FLSD Docket 06/30/2020 Page 5 of 6
                                                          a wC)m o
                                                          5   > D-
                                                          ; % o Q
                                                          -   . n
                                                                 N
                                                          > w
                                                            Q y -a
                                                                 -Q .
                                                          ùM - y o
                                                          G N= 3
                                                          G U WlW
                                                          N
                                                          c .VJ                     M
                                                                                       N
                                                                                   *
                                                                                   G

                                                                                   !. m




                                3 XO G
                                                                                   O
                                D3 c                                               VD
                                       'W           P .
                                        O           &                             X
                                                                                  O
                                        D           c                                  L
                                            >       o
                                            > e                   j'
                                                                   $-J
                                                                  m.
                                                                     F

                                                    C             L
                                                                  '
                                                                  .%.
                                            '>R ç                          *
                                   %                              (
                                                                  VJ
                                                                   ''
                                                                  Ay
                                                                  QJ
                                                                              >
                                                                          Uk;t>'
                                            '
                                            *k                    I%,9
                                                                   ..
                                                                          N<
                                                                          4.
                                                                           4
                                                                          X.ox
                                                                          ac
                                                                          j.-'
                                                2                 n.
                                                                   U..u   ..
                                                                          Wg
                                                                           .;
                                                                  e*'     :
                                                                  -N
                                                                  kl1.    ';
                                                                          %xx
                                                                          k.>.
                                 > . ><                                   8+'
Case 1:20-cv-22697-RNS Document 1 Entered on FLSD Docket 06/30/2020 Page 6 of 6
